Exhibit 10.1


SETTLEMENT AGREEMENT AND GENERAL RELEASE


THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE ("Agreement") is made as of the
13th day of October, 2010 between WES CONSULTING, INC. (“WES”), on the one hand,
and BELMONT PARTNERS, LLC (“Belmont”), on the other hand, each of whom may
hereafter be referred to as the “Parties.”


RECITALS


A.           WES owes Belmont 750,000 shares of WES common stock pursuant to
that certain Common Stock Purchase Agreement dated September 2, 2009 by and
among Liberator, Inc. and the Parties (the “Equity Issuance”);


B.           WES alleges that Belmont may have violated the short swing profit
rules enacted under Section 16(b) of The Securities Exchange of Act of 1934 (the
“Section 16 Claim”).


C.           Belmont denies that it has violated the short swing profit rules
enacted under Section 16(b) of the Securities Exchange Act of 1934.


D.           The Parties wish to reach an amicable solution in order to avoid
the costs and uncertainties of protracted and time consuming litigation,
therefore, the Parties have agreed that the Equity Issuance owed to Belmont by
WES will be considered as satisfied in full by Belmont with the issuance of
three hundred fifty thousand (350,000) restricted shares of WES common stock
(the “Shares”).


D.           The parties wish to compromise and forever settle the Equity
Issuance and the Section 16 Claim between them pursuant to the terms of this
Agreement.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in consideration of the mutual promises, covenants and
conditions herein contained, the Parties agree as follows:


1.           Settlement Payment.  Upon full execution of this Agreement, WES
shall issue the Shares to Belmont or its assignee(s) in full satisfaction of the
Equity Issuance. The 350,000 Shares shall be unregistered, but shall otherwise
have no restriction (the “Restricted Shares”). The Restricted Shares shall be
issued in the name of Belmont Partners, LLC.


2.           Release.   Except for the rights and obligations of Belmont arising
from this Agreement, WES hereby, for itself and its officers, directors,
employees, agents, partners, members, representatives, predecessors, successors,
insurers and assigns, discharge and release Belmont, and its respective past and
present employees, officers, directors, affiliates, subsidiaries, partners,
shareholders, agents, executors, administrators, trustees, heirs, spouses,
attorneys, insurers, representatives, assigns, predecessors, successors and
related entities (the “Belmont Released Parties”), from any and all claims,
damages, actions, judgments, obligations, attorneys' fees, indemnities,
subrogations, duties, demands, controversies and liabilities of every nature at
law or in equity, liquidated, or unliquidated, known or unknown, matured or
unmatured, foreseeable or unforeseeable, which they had or have arising out of
any circumstance, thing, or event alleged, related or pertaining to a Section 16
Claim against a Belmont Released Party, or the Equity Issuance.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Entire Agreement.  This Agreement contains the sole, complete and
entire agreement and understanding of the Parties concerning the matters
contained herein and may not be altered, modified, or changed in any manner
except by a writing duly executed by the Parties.  No Party is relying on any
representations other than those expressly set forth herein.  No conditions
precedent to the effectiveness of this Agreement exist, other than as expressly
provided for herein.  All prior discussions and negotiations have been and are
merged, integrated into and superseded by this Agreement.


4.           Waiver.  The delay or failure of a Party to exercise any right,
power or privilege hereunder, or failure to strictly enforce any breach or
default shall not constitute a waiver with respect thereto; and no waiver of any
such right, power, privilege, breach or default on any one occasion shall
constitute a waiver thereof on subsequent occasion unless clear and express
notice thereof in writing is provided.


5.           Attorneys’ Fees Upon Breach.  If any action at law or in equity, or
any motion, is brought to enforce this Agreement, the prevailing Party shall be
entitled to all of its costs in bringing and prosecuting said action or motion,
including reasonable attorneys’ fees.


6.           Applicable Law.  This Agreement shall be construed according to the
laws of the State of Georgia in effect as of the date of execution.


7.           Advice of Counsel.  The Parties represent that prior to the
execution of this Agreement they had the opportunity to seek the benefit of
independent legal counsel of their own selection regarding the substance of this
Agreement.


8.           No Liability.  This Agreement is executed by the Parties hereto for
the sole purpose of settling the matters involved in the dispute, and it is
expressly understood and agreed, as a condition hereof, that this Agreement
should not constitute nor be construed to be an admission of the truth or
correctness of any claim asserted.


9.           Warranties.  The Parties, and each of them, warrant, severally and
not jointly:  (i) that no other person or entity had or has or claims, any
interest in any of the claims, demands, causes of action, or damages covered in
this Agreement; (ii) that they, and each of them, have the sole right and
exclusive authority to execute and perform this Agreement; (iii) that they have
not sold, assigned, transferred, conveyed or otherwise disposed of any claim,
demand, cause of action, obligation, damage or liability covered in this
Agreement; and (iv) that they have not filed any complaints, charges or other
actions against any other Party with any local, state or federal agency or
court, or any other forum.
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Representation of Authority.  Each individual executing this
Agreement on behalf of any Party expressly represents and warrants that he has
authority to execute and thereby bind the Party on behalf of which he executes
this Agreement to the terms of this Agreement and agrees to indemnify and hold
harmless each other party from any claim that such authority did not exist.


11.           Headings.  The headings included in this Agreement are for
convenience only and do not limit, alter, or affect the matters contained in
this Agreement or the paragraphs they encaption.


12.           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which together constitute one single document.


13.           Telefacsimile Signatures.  This Agreement and any documents
relating to it may be executed and transmitted to any other Party by
telefacsimile, which telefacsimile shall be deemed to be, and utilized in all
respects as, an original, wet-inked document.


14.           Date of Execution.  The Parties execute this Agreement as of the
date first above set forth.


15.           Further Cooperation.  The Parties agree to cooperate with one
another to accomplish the purposes of this Settlement Agreement.


16.           No Assignment.  The Parties agree that neither this Agreement, nor
any rights or obligations created hereunder, may be assigned or transferred
without the prior written consent of the Party or Parties affected, and any
attempt to do so without such consent shall be null and void.


WES CONSULTING, INC.






By:  /s/ Louis S. Friedman
Louis Friedman, CEO


BELMONT PARTNERS, LLC




By:  /s/ Christan Dobbins
Christan Dobbins, General Counsel

